1    Conor Granahan (SBN 240756)
     GRANAHAN LAW, P.C.
2    conor@conorgranahanlaw.com
     Law Chambers Building
3    345 Franklin Street
     San Francisco, California 94102
4    Telephone: (415) 830-3325
     Facsimile: (415) 504-1957
5
     Attorneys for Plaintiff DAVID JIMENEZ
6    on behalf of himself, and all others similarly
     situated,
7

8                                       UNITED STATES DISTRICT COURT
9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   DAVID JIMENEZ, on behalf of himself               Case No. 5:18-cv-07109-SVK
     and all others similarly situated,
12                                                     REQUEST OF COUNSEL FOR
                        Plaintiff(s),                  PLAINTIFF FOR TELEPHONIC
13                                                     APPEARANCE AT CASE MANAGEMENT
            v.                                         CONFERENCE
14
     HAXTON MASONRY, INC; and DOES
15   1-1.00,                                          Date:         July 9, 2019
                                                      Time:         9:30 am
16                      Defendant.                    Judge:        Hon. Susan van Keulen
                                                      Courtroom:    6
17
                                                      Complaint Filed: November 21, 2018
18

19
20
21          TO THE COURT IN THE ABOVE ENTITLED MATTER:

22          Attorney Conor Granahan, representing Plaintiff and all others similarly situated, respectfully

23   requests leave to appear telephonically via CourtCall at the Case Management Conference scheduled

24   for July 9, 2019 at 9:30 AM.

25          Counsel for Defendant will already be appearing via CourtCall.

26

27

28

     REQUEST FOR TELEPHONIC APPEARANCE                                                5:18-cv-07109- SVK
1    Dated:         July 8, 2019

2

3                                                                 /s/ Conor Granahan
                                                         CONOR GRANAHAN
4                                                        GRANAHAN LAW, P.C.
                                                         Attorney for Plaintiff
5                                                        DAVID JIMENEZ

6
7

8

9
10

11

12
                                             [PROPOSED] ORDER
13
              Before the Court is Counsel for Plaintiff’s request to appear via CourtCall in the above
14
     captioned matter. IT IS HEREBY ORDERED that the request is GRANTED
15

16    Dated: July 8, 2019

17

18                                                          HONORABLE SUSAN VAN KEULEN
                                                            U.S. District Court Judge
19
20
21

22

23

24

25

26

27

28

     REQUEST FOR TELEPHONIC APPEARANCE                 2.                               5:18-cv-07109- SVK
